DETAILED ACTION
	This Office Action is in response to Applicant’s arguments submitted on March 19, 2021 as this Application being examined under TrackOne Request.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-20.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s filing of Terminal Disclaimer regarding independent claims 1, 8 and 15 is sufficient to overcome Obvious Double Patenting rejection. Examiner believes specifically invention to improve execution with the accuracy of an outer join result. Examiner believes the limitation of “broadcasting a first data set to a plurality of database nodes storing a second data set, wherein each of the plurality of database nodes stores a portion of the second data set;
dividing the plurality of database nodes storing the second data set into a first subset and a second subset, wherein the first subset comprises at least one but less than all of the plurality of database nodes, the at least one database node storing a least amount of data of the second data set; 
obtaining an OUTER JOIN result by executing an OUTER JOIN operation based on the first data set broadcasted to each database node of the first subset and the portion of the second data set stored in the each database node of the first subset; 
obtaining an INNER JOIN result by executing an INNER JOIN operation based on the first data set broadcasted to each database node of the second subset and the portion of the second data set stored in the each database node of the second subset; and 
returning a result to an OUTER JOIN command by aggregating the OUTER JOIN result from each database node of the first subset and the INNER JOIN result from each database node of the second subset" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendment in claims 1, 8 and 15 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, broadcasting a first data set 
dividing the plurality of database nodes storing the second data set into a first subset and a second subset, wherein the first subset comprises at least one but less than all of the plurality of database nodes, the at least one database node storing a least amount of data of the second data set; 
obtaining an OUTER JOIN result by executing an OUTER JOIN operation based on the first data set broadcasted to each database node of the first subset and the portion of the second data set stored in the each database node of the first subset; 
obtaining an INNER JOIN result by executing an INNER JOIN operation based on the first data set broadcasted to each database node of the second subset and the portion of the second data set stored in the each database node of the second subset; and 
returning a result to an OUTER JOIN command by aggregating the OUTER JOIN result from each database node of the first subset and the INNER JOIN result from each database node of the second subset.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159